PER CURIAM
Claimant appeals from a Workers’ Compensation Board (Board) order affirming and adopting a decision of the referee. Recitation of the facts, and of the contentions of the parties, would not benefit bench or bar. We modify the “ORDER” portion of the referee’s decision by deleting from the first paragraph thereof the words, “* * * and reopen the same at the time claimant submits to the surgery proposed by Dr. Poulson.” The case is remanded to the Board for further proceedings to determine to what compensation, if any, claimant is entitled.
Order modified to eliminate provision concerning surgery; remanded for further proceedings.